         Case 2:20-cv-00097-NDF Document 40 Filed 06/08/21 Page 1 of 3




Jeffrey S. Pope (Wyo. State Bar # 7-4859)       Sean M. Hanlon (admitted pro hac vice)
HOLLAND & HART LLP                              Shaun C. Kennedy (admitted pro hac vice)
2515 Warren Ave., Suite 450                     Thomas A. Morales (admitted pro hac vice)
P.O. Box 1347                                   Holland & Hart LLP
Cheyenne, Wyoming 82003-1347                    555 17th Street, Suite 3200
Telephone: (307) 778-4200                       P.O. Box 8749
jspope@hollandhart.com                          Denver, CO 80201-8749
                                                Telephone: (303) 295-8000
                                                smhanlon@hollandhart.com
ATTORNEYS FOR PLAINTIFF                         sckennedy@hollandhart.com
FIRSTMARK CONSTRUCTION, LLC AND THIRD-          tamorales@hollandhart.com
PARTY DEFENDANT FIDELITY AND DEPOSIT
COMPANY OF MARYLAND


                               UNITED STATES DISTRICT COURT
                                DISTRICT COURT OF WYOMING

FIRSTMARK CONSTRUCTION, LLC, a Montana                   )
Limited Liability Company                                )
                                                         )
                 Plaintiff,                              )
                                                         )
        v.                                               )
                                                         )          Case Number: 2:20-cv-97-F
MOUNTAIN CONSTRUCTION COMPANY, a                         )
Wyoming Corporation, and EMPLOYERS MUTUAL                )
CASUALTY COMPANY, an Iowa Corporation,                   )
                                                         )
                 Defendants.
                                                         )
MOUNTAIN CONSTRUCTION COMPANY, a                         )
Wyoming Corporation,                                     )
                                                         )
                 Counter-Claimant and Third-Party        )
                 Plaintiff,                              )
                                                         )
        v.                                               )
                                                         )
FIRSTMARK CONSTRUCTION, LLC, a Montana                   )
Limited Liability Company; and FIDELITY AND              )
DEPOSIT COMPANY OF MARYLAND, an Illinois                 )
Corporation,                                             )
                                                         )
                 Counter-Defendant and Third-Party       )
                 Defendant.                              )



 PLAINTIFF’S MOTION FOR WITHDRAWAL OF COUNSEL HOLLAND & HART
              Case 2:20-cv-00097-NDF Document 40 Filed 06/08/21 Page 2 of 3




         Plaintiff FirstMark Construction, LLC (“Plaintiff”) and Third-Party Defendant Fidelity

and Deposit Company of Maryland (“Third-Party Defendant”), by and through undersigned

counsel, hereby moves the court for an order permitting the withdrawal of Jeffrey S. Pope, Sean

M. Hanlon, Shaun C. Kennedy, and Thomas A. Morales of Holland & Hart, LLP as counsel for

the Plaintiff in the above-captioned matter. In support of their motion, Plaintiff and Third-Party

Defendant state as follows.

         1.       Holland & Hart LLP initially entered an appearance for Plaintiff on June 5, 2020,

with Messrs. Hanlon, Kennedy and Morales being granted admission pro hac vice on the same

date. Plaintiff and Third-Party Defendant now desires to be represented by Andrew Reitman of

Hall & Evans LLC, and requests the court to permit the withdrawal of Holland & Hart, LLP.

         2.       Mr. Reitman entered an appearance in this matter on behalf of Plaintiff and

Third-Party Defendants and shall continue as counsel of record in this matter.

         3.       The requested withdrawal of Holland & Hart LLP shall cause no prejudice to any

party.

         4.       A proposed order is submitted with this motion.

         WHEREFORE, Plaintiff FirstMark Construction, LLC and Third-Party Defendant

Fidelity and Deposit Company of Maryland respectfully request an order permitting the

withdrawal of Holland & Hart, LLP, as counsel for FirstMark Construction, LLC and Fidelity

and Deposit Company of Maryland.




                                                  2
              Case 2:20-cv-00097-NDF Document 40 Filed 06/08/21 Page 3 of 3




        DATED: June 8, 2021




                                         Jeffrey S. Pope (Wyo. State Bar # 7-4859)
                                         HOLLAND & HART LLP
                                         2515 Warren Avenue, Suite 450
                                         P.O. Box 1347
                                         Cheyenne, WY 82003-1347
                                         Telephone: 307.778.4200
                                         Fax: 307.778.8175
                                         jspope@hollandhart.com

                                         Sean M. Hanlon (admitted pro hac vice)
                                         Shaun C. Kennedy (admitted pro hac vice)
                                         Thomas A. Morales (admitted pro hac vice)
                                         HOLLAND & HART LLP
                                         555 17th Street, Suite 3200
                                         P.O. Box 8749
                                         Denver, CO 80201-8749
                                         Telephone: (303) 295-8000
                                         smhanlon@hollandhart.com
                                         sckennedy@hollandhart.com
                                         tamorales@hollandhart.com

                                         ATTORNEYS FOR FIRSTMARK
                                         CONSTRUCTION, LLC AND THIRD-PARTY
                                         DEFENDANT FIDELITY AND DEPOSIT
                                         COMPANY OF MARYLAND
16763174_v1




                                            3
